 


109 HR 1422 IH: Student Athlete Protection Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1422 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Osborne (for himself, Mr. Shays, Mr. King of New York, Mr. Etheridge, and Mr. Leach) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To prohibit high school and college sports gambling in all States including States where such gambling was permitted prior to 1991. 
 
 
1.Short titleThis Act may be cited as the Student Athlete Protection Act. 
2.ProhibitionSection 3704 of title 28, United States Code, is amended— 
(1)in subsection (a), by striking Section and inserting Except as provided in subsection (c), section; and 
(2)by adding at the end the following: 
 
(c) 
(1)Section 3702 shall apply to a lottery, sweepstakes or other betting, gambling, or wagering scheme based, directly or indirectly, on— 
(A) 
(i)one or more competitive games in which high school or college athletes participate; or 
(ii)one or more performances of high school or college athletes in competitive games; or
(B)one or more competitive games at the Summer or Winter Olympics. 
(2)In this section— 
(A)the term high school has the meaning given the term secondary school in section 14102 of the Elementary and Secondary Education Act of 1965; and 
(B)the term college has the meaning given the term institution of higher education in section 101 of the Higher Education Act of 1965.. 
3.Effective dateThe amendments made by section 2 shall take effect on the date that is 30 days after the date of the enactment of this Act. 
 
